TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00177-CV


                                        S. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
      NO. 12-FL-335, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal is overdue. By request to this Court dated

April 7, 2014, Sheri Linder requested an extension of 10 days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Accordingly,

Linder is hereby ordered to file the reporter’s record in this case on or before April 17, 2014. If

the record is not filed by that date, Linder may be required to show cause why she should not be

held in contempt of court.

               It is ordered on April 9, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose